DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
A copy of foreign priority document JP 2015-038873 has been obtained by the examiner and placed in the electronic file wrapper. The current application claims priority to two foreign priority documents, and now copies of certified copies of both priority documents have been properly received in this National Stage application.

Claim Objections
Claims 6, 8-9, 11 and 20 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 6, line 19, the examiner suggests deleting “joining” and inserting --are joined-- at the end of the line after the second instance of “portions” to correct the grammar.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
i.	Claim 6, “a cutting step”, which has not been interpreted under 35 USC 112(f) in view of the acts recited in lines 29-31 and the cutting act recited in line 24. A similar limitation is found in claim 13 and is not interpreted under 35 USC 112(f) for essentially the same reason.
ii.	Claim 6, “a bonding liquid immersing step”, which has not been interpreted under 35 USC 112(f) in view of the acts recited in lines 32-34 and the immersing act recited in line 25. A similar limitation is found in claim 13 and is not interpreted under 35 USC 112(f) for essentially the same reason.
iii.	Claim 6, “a wind angle processing step”, which has not been interpreted under 35 USC 112(f) in view of the acts recited in lines 35-36. A similar limitation is found in claim 13 and is not interpreted under 35 USC 112(f) for essentially the same reason.
iv.	Claim 6, “a drying step”, which has not been interpreted under 35 USC 112(f) in view of the acts recited in lines 37-38 and the drying act recited in line 27. A similar limitation is found in claim 13 and is not interpreted under 35 USC 112(f) for essentially the same reason.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 6, it is unclear how the “reinforcing fabric” of line 7 is related to the “at least one reinforcing fabric” recited in line 5.
	Regarding claim 6, it is unclear which reinforcing fabric is being referenced by “the reinforcing fabric”. Line 5 recites “at least one reinforcing fabric”, i.e. including a plurality of reinforcing fabrics. Line 7 also recites another reinforcing fabric.
	Regarding claim 6, there is no antecedent basis for a step of “preparing the at least one reinforcing fabric”.
	Regarding claim 11, the claimed intersection angle range is not consistent with the newly claimed stretching ratio range in parent claim 6. Applicant’s specification indicates the angle between warp and weft is 90° before stretching (paragraph 79 on page 26). Given an initial 90° angle α of intersection, the stretching ratio R and intersection angle β after stretching are not independent, but rather are readily calculated from each other, i.e. the stretching ratio R is ( cos ( (180 - β) / 2) ) / ( cos ( (180 - α) / 2 ) ) × 100. This expression is readily derived from basic trigonometry. See Applicant’s specification (paragraph 101 on page 34). Thus a stretching ratio of 130 to 140% corresponds to an after-stretching intersection angle of 134° to 164°. Accordingly the range of 120° to 140° in claim 11 (stretching ratio of 122 to 133%) does not appear to make sense in view of the stretching ratio range added to parent claim 6 in the most recent amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 11, as detailed in the 35 USC 112(b) rejection of claim 11 above, the parent claim 6 stretching ratio of 130 to 140% is inconsistent with the intersection angle after stretching in claim 11 of 120° to 140°. Here it is noted that there is no teaching in the original disclosure or claims of the combination of these two ranges. Accordingly, Applicant was not in possession of this combination of limitations provided in current claim 11 at the time of the invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 11, as detailed in the 35 USC 112(b) rejection of claim 11 above, the parent claim 6 stretching ratio of 130 to 140% implies an intersection angle after stretching of 134° to 164°. An after stretching intersection angle range of 120° to 140° as recited in claim 11 implies a stretching ratio of 122 to 133%. Accordingly, claim 11 implicitly and improperly broadens the stretching ratio recited in parent claim 6 to include values below 130%.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 3784427) in view of Skura (US 4514179) and Voss (US 6054527).
	Regarding claim 13, Griffin teaches a method for manufacturing a reinforcing fabric which is considered configured to be used in the claimed power transmission belt (Abstract; column 1, lines 4-11). Griffin provides a bag-shaped woven fabric which is a product formed by weaving a warp extending along an axial direction and a weft extending along a circumferential direction, and spirally cuts the bag-shaped woven fabric with respect to the axial direction to form a belt-shaped fabric (column 2, lines 38 57; Figure), immerses the belt-shaped fabric in a bonding liquid to adhere bonding liquid thereto (column 2, lines 58-68; column 3, lines 1-6; Figure), stretches the belt-shaped fabric to which the bonding liquid adheres in a width direction to form a wide angle woven fabric (column 3, lines 7-31), and dries the wide angle woven fabric to cure the bonding liquid such that wide angle woven fabric is stabilized (column 3, lines 32-47). Such drying to cure the binder and stabilize the wide angle woven fabric implicitly involves hardening of the bonding liquid.
	Regarding claimed stretching ratio of 130 to 140%, the stretching ratio is directly related by basic trigonometry to the change in angle during the wide angle processing step. Griffin spirally cuts at 45° to achieve 90° between warp and weft (column 2, line 51), and then stretches in the width direction to achieve 90° to 160°, preferably 110° to 135°, between warp and weft (column 3, line 11). Thus the angle of warp and weft yarns relative to the width direction changes from 45° to (45° to 10°), (i.e. (180-90)/2 to (180-160)/2) during such stretching), corresponding to a stretching ratio of 100% ( (cos(45)/cos(45))×100 ) to 139% ( (cos(10)/cos(45))×100 ), preferably the angle of the warp and weft yarns relative to the width direction changes from 45° to (35° to 22.5°), (i.e. (180-110)/2 to (180-135)/2) during such stretching, preferably corresponding to a stretching ratio of 116% ( (cos(35)/cos(45))×100 ) to 131% ( (cos(22.5)/cos(45))×100 ). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It is noted that Applicant defines stretching ratio in paragraph 135 of the published application.
	Griffin differs from claim 13 in that:
i.	Griffin does not teach the claimed yarn density of 35 to 75 pieces/5 cm.
ii.	Griffin does not teach the claimed solid content concentration of the bonding liquid of 7 to 14 mass%.
	(i)	Griffin is directed to an outer protective fabric for power transmission belt covers (column 1, lines 4-12). Griffin is silent with respect to the yarn density. However, in the art of protective fabrics for power transmission belts, Skura suggests a yarn density of about 63-69 yarns/5 cm (32-35 yarns/inch; column 5, line 66 to column 6, line 12). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed yarn density in Griffin because one of ordinary skill in the art would have been motivated to use a known suitable yarn density for protective fabrics in power transmission belt applications, as suggested by Skura.
	(ii)	Griffin suggests using a water dispersion of resorcinol formaldehyde having a resin or elastomeric component as the bonding liquid (column 2, line 65 to column 3, line 6), but does not recite a solids content. Voss is directed to coating belt fabric covers with such a bonding liquid and suggests a solids content of about 15 to about 40 wt% (Abstract). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Moreover, Voss also explains that other solids content values could be used to provide the desired “add-on”, i.e. the amount of solids which is applied to the fabric to achieve a desired adhesion and that too much or too little add-on results in poor adhesion (column 3, lines 24-33). Thus, it is also clear from Voss that selecting an appropriate solids content is also a matter of routine experimentation to achieve good adhesion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a solids content in the claimed range in the modified method of Griffin because one of ordinary skill in the art would have been motivated to use a known suitable solids content and/or to use values in the claimed range as a matter of routine experimentation to achieve an “add on” which yields the desired adhesion, as suggested by the above noted teachings of Voss.
	Regarding claim 16, Griffin teaches 149-218 °C (300-425 °F; column 3, line 38). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Claims 6, 8-9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onita (US 8002922) in view of Ito (US 6620068), Griffin, Skura, and Voss.
	Regarding claim 6, Onita teaches a method for manufacturing a power transmission belt, the belt comprising a compression rubber layer that is provided on an inner circumferential side, a cog portion that is provided in at least the compression rubber layer and has cog ridges and cog valleys alternately arranged along a belt longitudinal direction, and a reinforcing fabric layer that covers a surface of the cog portion (Figure 2 and 4; column 6, lines 8-35; column 8, lines 11-13 and 58-67). Onita teaches preparing a reinforcing fabric (column 7, lines 56-67), forming an endless laminate by laminating the reinforcing fabric layer including at least one reinforcing fabric and an unvulcanized rubber sheet for the compression rubber layer, the endless laminate being provide with the cog portion, which has the cog ridges and the cog valleys, in the unvulcanized rubber sheet (column 8, lines 5-67; column 9, lines 1-56; Figures 6-10), forming an unvulcanized belt molded body from the endless laminate (column 10, lines 9-25; column 11, lines 14-23), and vulcanizing the belt molded body (column 10, lines 48-51), wherein in the laminate forming step, the reinforcing fabric layer is bonded to surfaces of the cog ridges and the cog valleys, and the reinforcing fabric is disposed so as to cover the surface of the cog portion along the belt longitudinal direction (Figures 2-10).

	Onita differs from claim 6 in that:
i.	Onita does not teach opposite end portions of the reinforcing fabric are joined to each other at a joint portion in the belt longitudinal direction, and the joint portion is disposed at a position corresponding to one of the cog ridges.
ii.	Onita does not teach there is only one joint portion and it is disposed at only a position corresponding to one of the cog ridges.
iii.	Onita does not teach preparing the reinforcing fabric in the claimed manner.
iv.	Onita does not teach the claimed yarn density.
v.	Onita does not teach the claimed solid content concentration of the bonding liquid of 7 to 14 mass%.
vi.	Onita does not teach the claimed stretching ratio of the belt-shaped fabric of 130 to 140%.
	(i)	Onita teaches that the reinforcing fabric covers the inner surface of the belt comprising the cogs (Figures 2-10; column 8, lines 39-41). Onita provides the reinforcing fabric to a cylindrical mold by wrapping the reinforcing fabric around the mold, but does not provide details as to joining ends of the reinforcing fabric. In the manufacture of a power transmission belt having cogs, Ito suggests joining ends of the fabric which reinforces the cogs by overlapping the ends at a joint portion, wherein the join portion is disposed only at a position corresponding to a cog ridge (Figures 1, 2, 6 and 7). Joining the ends of the fabric in this manner reduces a tendency of early crack formation (column 6, lines 26-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the method of Onita because one of ordinary skill in the art would have been motivated to reduce a tendency of early crack formation in accordance with the teachings of Ito.
	(ii)	Griffin suggests that it is desired to provide belt reinforcing fabrics with as few joints as possible (column 2, lines 22-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide only one reinforcing fabric joint in the modified method of Onita because one of ordinary skill in the art would have been motivated to provide as few joints as possible, as suggested by Griffin. As noted above, Ito suggests providing the joint at a position corresponding to one of the cog ridges.
	(iii)	Onita is not limited to any particular manner of manufacturing the reinforcing fabric. As detailed above in the rejection of claim 13, Griffin teaches these steps for forming a suitable reinforcing fabric for a power transmission belt. Additionally, Griffin’s fabric has the advantage of not having any splices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the reinforcing fabric in the claimed manner in the modified method of Onita because one of ordinary skill in the art would have been motivated to manufacture the reinforcing fabric in a known suitable manner and/or to achieve the advantage of a reinforcing fabric without splices, in accordance with the teachings of Griffin.
	(iv)	Onita teaches that the reinforcing fabric covers the inner surface of the belt comprising the cogs (Figures 2-10; column 8, lines 39-41). Onita is silent with respect to the yarn density. However, in the art of protective fabrics for power transmission belts, Skura suggests a yarn density of about 63-69 yarns/5 cm (32-35 yarns/inch; column 5, line 66 to column 6, line 12). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed yarn density in the modified method of Onita because one of ordinary skill in the art would have been motivated to use a known suitable yarn density for protective fabrics in power transmission belt applications, as suggested by Skura.
	(v)	Voss is applied as above in the rejection of claims 13 and 16.
	(vi)	The stretching ratio is directly related by basic trigonometry to the change in angle during the wide angle processing step. Griffin spirally cuts at 45° to achieve 90° between warp and weft (column 2, line 51), and then stretches in the width direction to achieve 90° to 160°, preferably 110° to 135°, between warp and weft (column 3, line 11). Thus the angle of warp and weft yarns relative to the width direction changes from 45° to (45° to 10°), (i.e. (180-90)/2 to (180-160)/2) during such stretching, corresponding to a stretching ratio of 100% ( (cos(45)/cos(45))×100 ) to 139% ( (cos(10)/cos(45))×100 ), preferably the angle of the warp and weft yarns relative to the width direction changes from 45° to (35° to 22.5°), (i.e. (180-110)/2 to (180-135)/2) during such stretching, preferably corresponding to a stretching ratio of 116% ( (cos(35)/cos(45))×100 ) to 131% ( (cos(22.5)/cos(45))×100 ). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Thus the selection of stretching ratios in the claimed range naturally flows from the above noted initial and final angles between the warp and weft yarns suggested by Griffin to provide suitable flexibility. It is noted that Applicant defines stretching ratio in paragraph 135 of the published application.
	Regarding claim 8, it is clear from Ito that properly positioning the joint portion on a cog ridge reduces early crack formation. The belt sleeve formed by Onita, and Ito, is subsequently cut into a plurality of individual belts. If the joint portion does not extent in a substantially straight manner along a direction substantially orthogonal to the belt longitudinal direction, then the joint portion would necessarily drift from the desired position on a cog ridge toward a cog valley area as the joint proceeds across the belt sleeve in the orthogonal direction. This is obviously undesirable because Ito teaches that a reinforcing fabric joint portion in the cog valley causes early cracking. The only way to keep the joint on the ridge is to ensure the joint is orthogonal to the belt longitudinal direction, as would have been readily apparent to the person of ordinary skill in the art. Moreover, the Figures in Ito suggest such a straight orthogonal joint. There is no teaching in Ito that the joint should be non-straight or at an angle to the orthogonal direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Onita because one of ordinary skill in the art would have been motivated to ensure reinforcing fabric joint is in the desired position on a cog ridge for all of the belts cut from the belt sleeve, for the reasons detailed above.
	Regarding claim 9, this additional step is clearly taught by Onita.
	Regarding claim 11, Onita suggests an intersection angle between the warp and weft of 90-120° (column 7, lines 56-62). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Alternatively, Griffin suggests angles of 90-160°, preferably 110-135°, to provide suitable flexibility (column 1, lines 24-49; column 3, lines 7-11). Onita is not limited to any particular angle range. Moreover, starting from 90° between warp and weft as in Griffin and then stretching to angles of 134° to 160°, angles within the ranges suggested by Griffin, provide stretching ratios of 130% to 139%. Such angles and stretching ratios include values which fall within the respective claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use intersection angles in the claimed range in the modified method of Onita because one of ordinary skill in the art would have been motivated to provide suitable flexibility as a matter of routine experimentation in view of the above noted teachings of Griffin.
	Regarding claim 20, Griffin teaches 149-218 °C (300-425 °F; column 3, line 38). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive.
	Applicant argues the claimed solid content range of 7 to 14 mass% provides sufficient rigidity and bendability. In response, the range suggested by Voss of about 15 to about 40 wt% overlaps, touches or is very near the claimed range. A claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Applicant has not provided any objective evidence of unexpected results. Moreover, Voss also explains that other solids content values could be used to provide the desired “add-on”, i.e. the amount of solids which is applied to the fabric to achieve a desired adhesion and that too much or too little add-on results in poor adhesion (column 3, lines 24-33). Thus, it is also clear from Voss that selecting an appropriate solids content is also a matter of routine experimentation to achieve good adhesion.
	With regard to the claimed stretching ratio, as detailed in the analysis provided in the grounds of rejection, Griffin suggests a stretching ratio of 100 to 139%, preferably 116 to 131%. A claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745